Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 07/25/2022 is acknowledged.
3.	Claims 80-98 are pending.
4.	Applicant’s election of the species of the embodiment of Figure 13A including heterodimeric Fc domains with knob-in hole substitutions, a hinge region N terminal to the Fc domains, the antigen binding molecule is bispecific and the first linker and second linker comprise GnS or SGn where n=1-7 in the reply filed on 07/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 94-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.  It is noted that the Examiner extended the search to encompass the species of 82-84 in view of the prior art.
6.	Applicant’s IDS documents filed on 04/01/2022 and 07/25/2022 have been considered.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 80-93 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13-14, 16, 21, 28, 35, 46, 48 and 53 of copending Application No. 16/987,487 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to antigen binding molecules which are indistinguishable from the antigen binding molecules of claims 80-93.
	The reference teachings anticipate the claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 80-93 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 9,382,323 (PTO-892; Reference A).
U.S. Patent 9,382,323 teaches a pharmaceutical composition comprising an excipient and a bivalent antigen-binding molecule, the bivalent antigen-binding molecule comprising: (a) a first polypeptide comprising, in an N- to C-terminal orientation: (i) a first Fc domain; and (ii) a first linker; (iii) a first VH domain; and (iv) a first CH1 domain; (b) a second polypeptide comprising, in an N- to C-terminal orientation: (i) a second Fc domain; (ii) a second linker; (iii) a second VH domain; and (iv) a second CH1 domain; (c) a third polypeptide a in an N-to-C terminal orientation, a first VL domain and a first CL domain, wherein the first VL domain and the first CL domain are capable of associating with the first VH domain and the first CH1 domain to form a first Fab domain; and (d) a fourth polypeptide associated with the second polypeptide comprising, in an N-to-C terminal orientation, a second VL domain and a second CL domain, wherein the second VL domain and the second CL domain are capable of associating with the second VH domain and the second CH1 domain to form a second Fab domain.  (In particular, Figure 3, whole document); wherein the first polypeptide comprises a hinge domain N-terminal to the first Fc domain and the second polypeptide comprises a hinge domain N-terminal to the second Fc domain (In particular, Figures 3 and 7, whole document); wherein the bivalent antigen- binding molecule is monospecific (Figure 3, whole document); wherein the first Fc domain and the second Fc domain dimerize to form an Fc homodimer(Figure 3, whole document); wherein the first Fc domain and the second Fc domain dimerize to form an Fc homodimer (Figure 3, whole document); wherein the bivalent antigen- binding molecule is bispecific (Figure 7, whole document); wherein the first Fc domain and the second Fc domain dimerize to form an Fc heterodimer (Figure 7, whole document); wherein the first Fc domain and the second Fc domain in the Fc heterodimer comprise knob-in-hole mutations as compared to a wild-type Fc domain (Figure 7, whole document ); wherein the first Fc domain and the second Fc domain dimerize to form an Fc heterodimer (Figure 7, whole document); wherein the first Fc domain and the second Fc domain in the Fc heterodimer comprise knob-in-hole mutations as compared to a wild-type Fc domain(Figure 7, whole document); wherein the first linker and second linker each comprise a multimer of GnS (Example 1); where n is an integer from 1 to 7 (Example 1, SEQ ID Nos 28-29); wherein the first linker and second linker each comprise (G4S)n (Example 1); wherein n is an integer from 2 to 6 (Example 1, SEQ ID NO:29).
The comprising language opens up the claimed bivalent antigen-binding molecule to include additional structure as taught in Figures 3 and 7.
The reference teachings anticipate the claimed invention.   
Alternatively, from the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
12.       No claim is allowed.
13.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
August 29, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644